Title: Report on Case of Charles Russell, 22 January 1792
From: Jefferson, Thomas
To: Washington, George


          
            Jan. 22. 1792.
          
          The Secretary of State, to whom was referred by the President of the United States, the letter of the Governor of Virginia of January 7th. 1792, with the Report of a Committee of the House of Delegates of that Commonwealth of December 12th. 1791, and Resolution of the General Assembly thereon of December 17th. on the case of Charles  Russell, late an Officer in the service of the said Commonwealth, stating that a considerable part of the Tract of Country allotted for the Officers and Soldiers having fallen into the State of North Carolina on the extention of their common boundary, the Legislature of the said State had in 1781 passed an Act substituting in lieu thereof the Tract of Country between the said boundary and the Rivers Missisippi, Ohio and Tennissee, and subjecting the same to the claims of their Officers and Soldiers: That the said Charles Russell had in consequence thereof directed warrants for 2666⅔ acres of Land to be located within the said Tract of Country; but that the same belonging to the Chickasaws, he is unable to obtain a right thereto, and that there are other Officers and Soldiers of the said Commonwealth under like circumstances. Reports
          That the Tract of Country before described, is within the boundaries of the Chickasaw Nation as established by the Treaty of Hopewell the 10th. day of January 1786.
          That the right of occupancy of the said Lands therefore being vested in the said nation, the case of the said Charles Russell and other Officers and Soldiers of the said Commonwealth becomes proper to be referred to the Legislature of the United States for their consideration.
          
            Th: Jefferson
          
        